Citation Nr: 1453501	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-13 638A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 17, 2013 and in excess of 50 percent from May 17, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and in St. Petersburg, Florida.

In August 2011, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered an opportunity to request another hearing and indicated in October 2012 that he did not wish to appear at another hearing.  See 38 C.F.R. § 20.707 (2014).

The Board previously remanded the case to the agency of original jurisdiction (AOJ) for additional development in January 2012 and May 2013.

By an August 2013 rating decision, the AOJ increased the assigned rating for PTSD to 50 percent, effective May 17, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for PTSD remains in appellate status.


FINDING OF FACT

The Veteran died on November [redacted], 2014.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board received notice that the Veteran had died on November [redacted], 2014, during the pendency of this appeal.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


